DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP 2009006847) in view of Moriyama et al (US 2020/0284299).
Shinohara discloses in figures 2, 5 and 9 a steering column device which rotatably supports a steering shaft (11), comprising: a cylindrical inner tube (12a); and a cylindrical outer tube (12b) which is fixed to the inner tube by being externally fitted to slide in an axial direction of the inner tube and being elastically reduced in diameter, wherein the outer tube is configured to have a first slit (23) which extends in an axial direction of the outer tube and a second slit (34) which is continuous with the first slit and extends in a direction intersecting the first slit to be reduced in diameter, a stress alleviation portion (35, 39) which opens to have a width longer than a width up to an end portion of the second slit on a side opposite to the first slit is provided at the end portion (claim 1), an opening portion (31) into which an accessory component is inserted is provided in the outer tube at a distance from the stress alleviation portion in the axial direction of the outer tube, and the stress alleviation portion extends toward a side opposite to the opening portion in the axial direction of the outer tube (claim 2). The accessory component is a lock member (harness) which engages with a part of the steering shaft and restricts rotation of the steering shaft (claim 3). The stress alleviation portion (39) extends toward both sides of a portion of the second slit up to the stress alleviation portion in a width direction (claim 4). The stress alleviation portion and the portion of the second slit up to the stress alleviation portion are smoothly continuous (claim 5). Shinohara does not explicitly disclose a contour shape of the stress alleviation portion is set to include an elliptic arc-shaped portion of which a direction of a major axis is a direction intersecting the second slit. However Moriyama discloses in figure 2 a tube (31) with a slit 33 and stress relieving portion (34) the stress relieving portion may have, for example, a circular shape, an elliptical shape, a drop shape or the like in plan view, and may have an inner surface that is a concave curved surface. At the time of invention PHOSITA would have found it obvious to combine the teachings of Moriyama into Shinohara since it is known in the art to use an elliptical shape as a stress relieving shape (claims 1 and 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618